Citation Nr: 0807909	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee 
condition.

2. Entitlement to service connection for a right knee 
condition.

3. Entitlement to service connection for a chronic disability 
manifested by recurrent headaches, to include migraine 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from August 
1989 to June 1990.  She also had service in the reserves, to 
include active duty for training (ACDUTRA) and inactive duty 
for training (INACDUTRA) from March 1989 to July 1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for right and left knee 
disabilities and migraine headaches.  The RO issued a notice 
of the decision in March 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in December 2005.  The RO 
provided a Statement of the Case (SOC) in December 2005 and 
thereafter, in February 2006, the veteran timely filed a 
substantive appeal.  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1. A right or left knee injury or disability was not shown 
during active service, ACDUTRA or INACDUTRA; a separation 
from service examination in March 1990 was negative for any 
pertinent abnormal findings; there is no post-service medical 
evidence of a right or left knee disability, to include 
claimed residuals of a knee injury.  

2.  A chronic disability manifested by recurrent headaches, 
to include migraine syndrome, was not shown during active 
service, ACDUTRA or INACDUTRA; there is no post-service 
medical evidence of such a diagnosis or competent opinion 
linking a current disability manifested by headaches to any 
incident of service or ACDUTRA or to an injury during 
INACDUTRA.



CONCLUSIONS OF LAW

1. A left knee condition was not incurred during active 
service, ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2. A right knee condition was not incurred during active 
service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A chronic disability manifested by headaches, to include 
migraine syndrome were not incurred in during active service, 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2004 letter sent to the veteran by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The December 2004 letter from the RO satisfies most of these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the veteran in obtaining these records, she carried the 
ultimate burden of ensuring that VA received all such 
records.  It additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for her if the RO determined such to be necessary to make a 
decision on the claims, and also asked the veteran to provide 
VA with any medical reports in her possession.  The December 
2004 RO letter also informed the veteran about the type of 
evidence needed to support a service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in her possession, and that she received notice of 
the evidence needed to substantiate her claims, the avenues 
by which she might obtain such evidence, and the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
December 2004 letter.  However, the RO did supply notice of 
these elements in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the March 2005 RO decision that is the subject of this appeal 
in its December 2004 letter.  As noted above, however, the RO 
did not supply notice of the two Dingess elements until March 
2006.  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 891 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed  prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated Dingess 
notice has been rebutted.  Timely notice of the two Dingess 
elements regarding effective dates and disability ratings 
would not have operated to alter the outcome in the instant 
case where evidence establishing a causal link between the 
veteran's knee conditions and migraines and her active 
service or any incident thereto is lacking.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  Furthermore, the 
claim was readjudicated after all of the notice was provided.  
See September 2006 supplemental statement of the case; 
Mayfield v. Nicholson, 444  F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The Board cannot conclude that the 
defect in timing of Dingess notice affected the essential 
fairness of the adjudication.  The presumption of prejudice 
is therefore rebutted.

b. Duty to Assist

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records obtained by the RO.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  The RO has attempted repeatedly to obtain the 
veteran's reserve service medical records.

In her claim, the veteran stated that she entered the 
reserves in June 1990 at Ft. Hood and left the reserves in 
February 1997 at Ft. Sam Houston.  In letters from the RO 
dated March 2006 and July 2006, the veteran was advised to 
provide the name, mailing address, and telephone number of 
her Reserve or Guard unit.  She did not respond.

The RO contacted the 418th Transportation Company at Ft. 
Hood, Texas, which was the last unit the RO could identify to 
which the veteran was assigned, and requested the veteran's 
service medical records.  The RO also contacted the Adjutant 
General of Texas in an attempt to obtain the veteran's 
service medical records.  VA was notified by the Adjutant 
General of Texas in July 2006 that it had no service medical 
records for the veteran.  Specifically, the letter stated 
that "[s]ome of the members are still in the Texas National 
Guard and some are discharged.  Health Services currently 
does not have these records in our possession.  If it is 
possible, we suggest you work directly with the service 
member to obtain his/her record."  

The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his or her 
claims.  This duty includes the search for alternate medical 
records, as well as an increased obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

As explained in more detail in the Factual Background below, 
multiple attempts have been made to obtain any additional 
service medical records that may be available.  The Board 
concludes that further attempts to obtain the veteran's 
service medical records would be futile.  There is no medical 
evidence of record to show that the veteran was treated 
during or after service for a left knee disorder, a right 
knee disorder, or headaches.  In the absence of a headache 
disorder or a right or left knee injury or disability during 
active service, ACDUTRA or INACDUTRA; with consideration of a 
normal separation from service examination in March 1990, and 
with no post-service medical evidence of a right or left knee 
disability, to include claimed residuals of a knee injury, or 
a chronic disability manifested by headaches, to include 
migraine syndrome, there is no duty to provide an examination 
or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II. Law and Regulations

a. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110 (West 2002 & supp. 2005); 38 C.F.R. § 3.303 (2007).  
"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2007).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a) 
and (d) (2007).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2005).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 



III. Analysis

a. Factual Background

The veteran contends that she injured both her knees when she 
fell during basic training.  

In a March 2006 letter, the RO contacted the veteran to 
obtain information on her Reserve unit so that the request 
for the veteran's service medical records could be addressed 
to the appropriate Reserve unit.  The RO requested that the 
veteran provide the complete mailing address for her Reserve 
unit.  She did not respond.

In May 2006, the RO contacted the 418th Transportation 
Company and requested the veteran's service medical records.  
The RO also contacted the Adjutant General of Texas and 
requested his assistance in obtaining the veteran's service 
medical records.  The Adjutant General of Texas notified VA 
in July 2006 that it did not have the veteran's service 
medical records.  

In a July 2006 letter, the RO again contacted the veteran to 
obtain information on her Reserve unit but received no 
response.

The veteran's February 1989 Report of Medical Examination for 
Enlistment in the Army Reserves contains a normal clinical 
assessment of all systems, except for fibrocystic breasts.  
In her companion Report of Medical History, the veteran 
stated that she was in good health.  She did not give a 
history of frequent or severe headaches or knee problems.

As reflected in her March 1990 Report of Medical Examination 
for Separation from the Army, the veteran received a normal 
clinical assessment of all systems, except for being 
pregnant, to include a normal neurological evaluation and 
normal evaluations of the lower extremities.  In her 
accompanying Report of Medical History, the veteran did not 
report experiencing any frequent or severe headaches or knee 
problems.

b. Discussion

                                                       Knees

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a left knee 
condition and a right knee condition.  There is no medical 
evidence of record to show that the veteran was treated for a 
left or right knee injury or disability during active 
service, ACDUTRA or INACDUTRA.  A March 1990 separation from 
service examination was negative for any findings relating to 
a right or left knee injury or disability, which weighs 
against a finding of in-service incurrence of the claimed 
knee injuries.  It is pertinent to note that the evidence 
does not show that the veteran received any medals or 
decorations evincing combat duty, nor is there any other 
relevant credible evidence of such service.  Thus, 38 
U.S.C.A. § 1154(b) is not applicable.  

In addition, there is no post-service medical or X-ray 
evidence of a disability of either knee, to include claimed 
residuals of bilateral knee injuries.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, while the veteran is competent to 
report what comes to her through her senses, to include 
sustaining a knee injury during service and that she has had 
knee symptoms, to include pain, she does not have medical 
expertise to diagnose an underlying disease or disability 
such as a condition involving the knee.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, she cannot 
provide a competent opinion regarding diagnosis or causation 
of a claimed disease or disability of either knee.

The undersigned has fully considered the veteran's 
contentions.  The Federal Circuit Court has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  As noted above, in 
addition to the fact that the service medical records do not 
support the veteran's claim that she sustained a knee injury 
during active service, ACDUTRA or INACDUTRA and her 
separation examination was normal, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or X-ray evidence indicative of 
a disability of either knee post-service.  The operative fact 
is that, even if the knee injuries occurred as alleged, the 
weight of the evidence shows that they did not result in the 
development of chronic disability in service or for many 
years following service.  As noted above, even assuming a 
current diagnosis, the gap of time of between the alleged in-
service knee injuries and the first medical evidence of a 
diagnosis is, in itself, significant and it weighs against 
the appellant's claim.  Maxon, supra.    


In the absence of any relevant abnormal medical findings 
during or after service, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for right and left knee disabilities.  

                                                           
Headaches

The Board also determines that the evidence preponderates 
against the veteran's claim for service connection for a 
chronic disability manifested by recurrent headaches, to 
include migraine syndrome.  Specifically, the veteran's SMRs 
are negative of any complaints of, treatment for or diagnosis 
of headaches and the separation examination was also negative 
for any pertinent abnormal findings, which weighs against a 
finding of in-service incurrence of the claimed disability.  
In addition, the medical evidence of record does not disclose 
that the veteran currently has a chronic disability 
manifested by headaches, to include migraine syndrome, which 
also undermines this particular claim.  

As with the knees, while the veteran is competent to report 
what comes to her through her senses, to include experiencing 
headaches, she does not have medical expertise to diagnose 
such an underlying disease or disability manifested by 
headaches, such as a migraine syndrome. That is, she does not 
posses the expertise to provide an opinion on the etiology of 
her headaches.  Jandreau, supra, Layno, supra.  Although lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself, 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan, supra.  This would include 
weighing the absence of contemporary medical evidence against 
lay statements as in this case.  As noted above, in addition 
to the fact that the service medical records, to include a 
separation examination, are negative for any pertinent 
abnormal findings, the record is devoid of contemporaneously 
recorded medical evidence of any complaints or clinical 
findings indicative of a chronic disability manifested by 
headaches.  And, even assuming a current diagnosis, the gap 
of time of between the alleged onset of headaches and the 
first medical evidence of a diagnosis is, in itself, 
significant and it weighs against the appellant's claim.  
Maxon, supra.   

IV. Conclusion 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for a left knee condition, a right knee 
condition, and a chronic disability manifested by recurrent 
headaches, to include migraine headaches.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.   

   
ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a chronic disability manifested by 
recurrent headaches, to include migraine syndrome is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


